Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/13/2021 is acknowledged.
Claims 9-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.
Status of Examination
	Claims 1-16 and 18-20 are pending, claims 9-16 and 18-20 are withdrawn and claims 1-8 is currently under examination.
	Applicant claims an antifungal composition that comprises a bacterial mixture that consists essentially or consists of Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens at a ratio of about 10:1 to 1:10 by colony-forming unit (CFU), wherein the antifungal composition can inhibit the growth of Ganoderma lucidum at least 10% more than either strain alone with the same CFU as the antifungal composition.  The composition may be in dry or liquid form in combination with a water soluble diluent.  If the composition is in dry form, the powder has a mean particle size of about 200 microns.
	The claims will be given their broadest reasonable interpretation.  It is noted that applicant has used the transitional phrase ‘consisting essentially of’ in one of more of In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Furthermore, Applicant has the burden of showing that the introduction of any additional steps or components would materially change the characteristics of Applicant’s invention.  In re De Lajarte, 337 F.2d 870 (CCPA 1964).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Showell et al. (US 2017/0121198 A1).
	The scope and contents of the claims were discussed above.  Showell et al. exemplifies a composition that contains a 1:1 ratio of bacillus amyloliquefaciens to bacillus subtilis and the water soluble diluent dextrose (para [0012], Example 2, para [0092]). Showell et al. further specifies that bacillus subtilis is either bacillus mojavensis bacillus subtilis 34 KLB, rendering a composition comprising a mixture of bacillus subtilis 34 KLB and bacillus amyloliquefaciens in a ratio of 1:1 easily envisaged from this disclosure (para [0012], Example 2, para [0092], claim 6).  Showell et al. further teach that each individual strain of bacillus is grown in separate fermenters, dried and then ground to an average particle size of about 200 microns to provide a dry powder, with greater than 60% of the powder being between 100-800 microns (para [0010]. [0073]-[0078]).  The composition may also be in the form of a liquid (para [0073]).  Furthermore, the bacteria is in an amount of at least 109 colony forming units (CFUs) per gram (para [0071]).  Regarding the inherent property that the composition can inhibit the growth of Ganoderma lucidum at least 10% more than either Bacillus subtilis 34 KLB or Bacillus amyloliquefaciens alone with the same CFU as the antifungal composition, as a composition and its properties are inseparable, the composition disclosed by Showell et al. would necessarily have possessed these properties. In re Spada¸ 911 F.2d 705, 709 (Fed Cir. 1990). Thus, the disclosure of Showell et al. anticipates the composition of claims 1-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Showell et al. (US 2017/0121198 A1).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Showell et al. disclose the composition of claims 1-8 as discussed above.  While Showell et al. exemplify a composition that contains bacillus subtilis and bacillus amyloliquefaciens at a ratio of 1:1, which composition also contains two additional Bacillus strains, Showell also teach the composition may contain just 1, and up to 7 different Bacillus strains (claim 4). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Showell et al. disclose the composition of claims 1-8 as discussed above, but fails to exemplify a composition that contains just the bacillus subtilis and bacillus amyloliquefaciens bacterial strains.  By teaching that the composition may contain as few as one and up to 7 different bacillus strains, Showell et al., however, cures this deficit. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	In regards to claim 8, that requires that the bacterial mixture consists of bacillus subtilis 34 KLB and Bacilllus amyloliquefaciens, as Showell et al. exemplifies a composition that contains Bacillus amyloliquefaciens and Bacillus amyloliquefaciens Bacillus in it, as well as teaches that the bacterial mixture may also consist of 1 and up to 7 bacillus strains, one of ordinary skill in the art would have found it obvious to provide a mixture with just two bacillus strains in it. Furthermore, as Showell et al. demonstrates preference for Bacillus subtilis 34 KLB as well as Bacillus amyloliquefaciens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a composition that contains a bacterial mixture of these two bacillus bacterial strains, and would have done so with a reasonable expectation of success based upon the teachings of Showell et al.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,988,728 B2 (hereinafter ‘728) in view of Showell et al. Claims 1 and 4-6 of ‘728 teach a dry composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size and colony forming units per gram of composition, but fails to point out the Bacillus subtilis is the required strain, the required ratio or that the composition is in the form of a liquid.  The teachings of Showell et al. cure this deficit by teaching Bacillus subtilis 34 KLB is a preferred strain, the claimed ratio of 1:1 as well as the composition in liquid form.  Thus, claims 1-7 of the instant application are obvious over the disclosure of claims 1 and 4-6 of ‘728 in view of the teachings of Showell et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8-10 of U.S. Patent No. 9,302,924 B2 (hereinafter ‘924) in view of Showell et al. Claims 1, 3 and 8-10 of ‘924 teach a dry composition that comprises Bacillus subtilis and Bacillus amyloliquefaciens as well as dextrose with the required particle size, but fails to teach the colony forming units per gram of composition, the ratio between the two bacterial strains or that the composition is in the form of a liquid as claimed.  The teachings of Showell et al. cure this deficit by the required CFUs of the bacterial mixture, the ratio of subtilis to amyloliquefaciens of 1:1 as well as the composition in liquid form.  Thus, claims 1-7 of the instant application are obvious over the disclosure of claims 1, 3 and 8-10 of ‘924 in view of the teachings of Showell et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-10 of U.S. Patent No. 10,081,562 B2 (hereinafter ‘562) in view of Showell et al. Claims 1, 3 and 6-10 of ‘562 teach use of a dry composition that comprises Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens as well as dextrose with the required particle size, the colony forming units per gram of composition, but fail to teach the ratio between the two bacterial strains or that the composition is in the form of a liquid as claimed.  The teachings of Showell et al. cure this deficit by teaching the ratio of subtilis to amyloliquefaciens of 1:1 as well as the composition in liquid form.  Thus, claims 1-7 of the instant application are obvious over the disclosure of claims 1, 3 and 6-10 of ‘562 in view of the teachings of Showell et al.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9 and 22 of U.S. Patent No. 10,336,636 B2 (hereinafter ‘636) in view of Showell et al. Claims 1-2, 4-5, 9 and 22 of ‘636 teach use of a dry or liquid composition that comprises Bacillus subtilis 34 KLB and Bacillus amyloliquefaciens as well as dextrose with the required particle size, the colony forming units per gram of composition, but fail to teach the ratio between the two bacterial strains as claimed.  The teachings of Showell et al. cure this deficit by teaching the ratio of subtilis to amyloliquefaciens of 1:1.  Thus, claims 1-7 of the instant application are obvious over the disclosure of claims 1-2, 4-5, 9 and 22 of ‘636 in view of the teachings of Showell et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699